Case 1:18-cv-12626-TLL-PTM ECF No. 17 filed 11/01/18                PageID.143      Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

ENVIRONMENTAL LAW & POLICY
CENTER, and NATIONAL WILDLIFE
FEDERATION
     Plaintiffs,                                           Case No. 18-cv-12626

v.                                                         Honorable Thomas L. Ludington
                                                           Magistrate Judge Patricia T. Morris
UNITES STATES COAST GUARD,
and REAR ADMIRAL JOANNA M.
NUNAN in her official capacity as
Coast Guard District Commander,

      Defendants.
_________________________________/

       ORDER GRANTING ENBRIDGE ENERGY’S UNOPPOSED MOTION TO
                            INTERVENE

       On August 22, 2018, Plaintiffs Environmental Law & Policy Center (ELPC), and

National Wildlife Federation (NWF) filed a complaint against Defendants United States Coast

Guard and Rear Admiral Joanna M. Nunan in her official capacity as Coast Guard District

Commander. Compl., ECF No. 1. Plaintiffs allege that non-party Enbridge Energy Partners L.P

(Enbridge), a subsidiary of Enbridge Inc, is the operator of the Line 6B oil pipeline, which

ruptured in 2010 in Marshall, Michigan along the Kalamazoo river. Compl. ¶ 6. Plaintiffs allege

that Enbridge is also the operator of two crude oil pipelines known as “Line 5” under the Straits

of Mackinac which are 65 years old, and which cannot operate without an approved Facility

Response Plan (FRP). Id. ¶ 5, 7–8. The pipelines’ FRP must be consistent with the Coast

Guard’s Area Contingency Plan (ACP). Id. ¶ 9. Plaintiffs allege that the Coast Guard’s ACP for

northern Michigan is inadequate to respond to a worst-case discharge, and that Defendants

wrongfully approved the (ACP) in violation of the Administrative Procedure Act (Count I) and
Case 1:18-cv-12626-TLL-PTM ECF No. 17 filed 11/01/18                                            PageID.144   Page 2 of 2



the Oil Pollution Act of 1990 (OPA) (Count II). Id. ¶ 101–110. According to Plaintiffs, because

the ACP is inadequate, so is the FRP covering the oil pipelines. Id. ¶ 12.

         On October 15, 2018, Enbridge moved to intervene as a defendant. ECF No. 12. As the

owner and operator of Line 5, it appears that Enbridge is entitled to intervention as of right. See

Fed. R. Civ. P. 24(a)(2). Moreover, the motion is unopposed. No party has responded to the

motion and the time to do so has expired. See L.R. 7.1(e)(2)(B).

         Accordingly, it is ORDERED that Enbridge’s motion to intervene, ECF No. 12, is

GRANTED.

         It is further ORDERED that Enbridge’s proposed answer, ECF No. 16, is accepted as

filed.

                                                                                s/Thomas L. Ludington
                                                                                THOMAS L. LUDINGTON
                                                                                United States District Judge
Dated: November 1, 2018


                                             PROOF OF SERVICE

                    The undersigned certifies that a copy of the foregoing order was served
                    upon each attorney or party of record herein by electronic means or first
                    class U.S. mail on November 1, 2018.

                                                      s/Kelly Winslow
                                                      KELLY WINSLOW, Case Manager




                                                            -2-
